                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                ABERDEEN DIVISION

MISE TYNES                                                                         PLAINTIFF

VS.                                              CIVIL ACTION NO. 1:18-cv-00123-SA-DAS

WAL-MART STORES EAST, LP                                                         DEFENDANT

                AGREED JUDGMENT OF DISMISSAL WITH PREJUDICE

      THIS CAUSE having come on for consideration on the ore tenus motion of Plaintiff,

Mise Tynes, through his attorney, for entry of a Judgment of Dismissal to dismiss this cause with

prejudice on the basis that all claims have been fully resolved and compromised, and the Court,

understanding that Defendants, Wal-Mart Associates, Inc., and Wal-Mart Stores East, LP, joins

this motion, finds that the relief requested is well founded and should be GRANTED.

        IT IS, THEREFORE, ORDERED AND ADJUDGED, that the herein-styled and

numbered cause be, and the same hereby is, dismissed with prejudice.

        SO ORDERED, this the 14th day of March, 2019.



                                            /s/ Sharion Aycock
                                            UNITED STATES DISTRICT COURT JUDGE

APPROVED AND AGREED TO BY:


  s/ Thomas M. Louis                                 s/ Brad Morris
Thomas M. Louis (MSB No. 8484)                      Brad Morris (MSB No. 104017)
Dorissa S. Smith (MSB No. 104541)                   Brad Morris Law Firm, PLLC
Wells Marble & Hurst, PLLC                          1603 University Ave.
P. O. Box 131                                       P. O. Box 2136
Jackson, MS 39205-0131                              Oxford, MS 38655-2136
Attorneys for Defendant                             Attorney for Plaintiff
